Title: To Thomas Jefferson from Benjamin Henry Latrobe, 21 February 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Wilmington, Feby. 21st. 1805
                  
                  For the last three weeks I have been at Lancaster as the Agent of the Ches. & Del. Canal Co. to solicit Legislative aid to our undertaking, and having been detained from day to day, by the usual tediousness of such an application. Having succeeded as far as a resolution of each house in our favor, I returned hither last night, and shall in an hour proceed by the Mail to the works and thence to Washington tomorrow. I staid a day in Philadelphia to engage stone Cutters & have agreed with six good hands to go on directly.—My Clerk informs me that he sent a letter from you after me. I have not received it as yet, but have directed the necessary enquiries. With the true respect I am 
                  Your faithful hble Servt
                  
                     B H Latrobe 
                     
                  
               